ORDER DENYING REVIEW
A Petition for Review and Request for Stay was timely filed herein by Mr. Michael Todd Eylander, Sr., Appellant and Co-Petitioner, on May 30, 2013. We deny the Petition and Request in accordance with the following.
Appellant Mr. Eylander, seeks review of the Tribal Trial Court Order denying his Motion to Dismiss for lack of jurisdiction. The question before us is governed by Fort Peck Tribes’ Comprehensive Code Of Justice, (“CCOJ”), Title II, § 202, which states in relevant part: “Jurisdiction of Court of Appeals. The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court.” There is not yet a final order or judgment in this case. Appellant asserts that the Tribal Trial Court lacked jurisdiction over the parties’ 2009 divorce proceeding, which the parties filed jointly as Co-Petitioners.
In this context, denial of a Motion to Dismiss, is not a final Order within the meaning of § 202. Appellant seeks not only reversal of the Order of May 30, 2013 but also to vacate the 2009 divorce decree. Factual assertions are made in the Memorandum in support of the Petition for Review.. For the Court of Appeals to intervene at this time prior to the completion of fact-finding in the Tribal Trial Court would be: premature. Therefore,
IT IS HEREBY ORDERED that Appellant’s Notice of Appeal and Request for Stay is denied.